United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1662
Issued: December 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2008 appellant filed a timely appeal from December 31, 2007 and April 18,
2008 merit decisions of the Office of Workers’ Compensation Programs denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a hearing loss in the performance of duty
causally related to factors of his federal employment.

FACTUAL HISTORY
On September 13, 2006 appellant, then a 61-year-old materials expeditor, filed an
occupational disease claim alleging that he sustained hearing loss due to factors of his federal
employment. He did not stop work. In an accompanying statement, appellant related:
“My job as a forklift operator at CCAD required that I transport materials all
around the depot. The areas of high noise would include the cleaning shop where
they sandblast and use the high pressure air hose. Also the hangers create noise
from the sheet metal workers using air hammers and air pressure drills. The
aircrafts around the hangers also create high levels of noise. The blade shop uses
the whirl tower to test the blades which creates high noise levels. Also at the
blade shop they use air hammers and sandblast the blades. I also deliver to the
plating shop where the generators downstairs create high noise frequencies. The
cowling shop is also a noise hazard because of the rivets they shoot into sheet
metal. When delivering the parts to each shop, I sometimes stay for 30 minutes or
more which exposes me to the noise for long periods of time. I always use the
proper hearing protection required by CCAD.”
Appellant described his work history and noise exposure. He worked for the employing
establishment as a forklift operator for 32 years. Appellant also worked from August 1969 to
September 1971 for a steel company.
By letter dated September 26, 2006, the Office requested that the employing
establishment provide the noise survey reports for each site where appellant worked, the sources
and period of noise exposure for each location and whether he wore ear protection.
On October 17, 2006 the employing establishment controverted the claim. It noted that a
preemployment hearing test dated June 5, 1974 revealed hearing loss. The employing
establishment also indicated that appellant had previously worked as a steel laborer.
In a statement dated October 19, 2006, Richard Luna, a supervisor, denied that appellant
went into areas which required hearing protection or had been issued hearing protection.
Mr. Luna stated:
“To the best of my knowledge I am unable to provide the job site where the
exposure occurred. The forklift operators are not station[ary] at any site long
enough. They are constantly on the move.
“To the best of my knowledge it would be difficult to determine the source of
machinery because they do not go into work centers. There are hearing protection
signs posted on doors and we do not deliver inside those perimeters. We deliver
just outside of these areas. The exposure per hour varies because it depends on
the numbers of pallets they drop off or pick up as well [as] the number per
day/week.”

2

The record contains audiograms from the employing establishment dated May 7, 1974,
May 19, 1983, March 13, 1986, April 6, 1987 and March 22, 1998.1 The May 19, 1983
audiogram provided the reason for the audiogram as Code 2, or a reference audiogram following
exposure to noise duties. The individual performing the audiogram noted that appellant had
previously been issued earplugs and that he was counseled on hearing protection.
By decision dated February 1, 2007, the Office denied appellant’s claim on the grounds
that he failed to establish the occurrence of the alleged noise exposure.
On February 22, 2007 appellant requested an oral hearing. At the telephonic hearing,
held on October 9, 2007, appellant’s representative noted that appellant moved around to
different areas during the course of his employment, including blasting areas and locations where
rivets were driven into sheet metal. Appellant maintained that he entered high noise areas and
locations requiring hearing protection when picking up and delivering items. His representative
contended that the noise levels around the doors of the depot exceeded hazardous decibel levels.
By decision dated December 31, 2007, the Office hearing representative affirmed the
February 1, 2007 decision. She found that appellant had not met his burden of proof to establish
that he entered hazardous noise areas while delivering materials.
In a June 17, 2005 electronic mail message, an employee recommended that the doors
around A-34 and A-35 be closed to help reduce noise exposure for employees in the transmission
shop.
On March 13, 2008 appellant requested reconsideration. He disputed Mr. Luna’s
assertion that he did not enter areas with hazardous noise levels. Appellant contended that the
hearing protection signs on the doors “were not posted until recently.”
By decision dated April 18, 2008, the Office denied modification of its December 31,
2007 decision.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.2 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.3
Proceedings under the Federal Employees’ Compensation Act are not advsersarial in
nature, nor is the Office a disinterested arbiter. While the claimant has the burden to establish

1

The record also contains an audiogram dated June 27, 2006.

2

Stanley K. Takahaski, 35 ECAB 1065 (1984).

3

See John W. Butler, 39 ECAB 852, 858 (1988).

3

his or her claim, the Office also has a responsibility in the development of the evidence.4 This is
particularly true when the evidence is of the character normally obtained from the employing
establishment or other government source.5 20 C.F.R. § 10.118(a) states: “The employer is
responsible for submitting to [the Office] all relevant and probative factual and medical evidence
in its possession, or which it may acquire through investigation or other means. Such evidence
may be submitted at any time.”
The Office’s procedure manual provides:
“It is generally accepted that hearing loss may result from prolonged exposure to
noise levels above 85 decibels. Acoustic trauma may, however, result from
decibel levels below 85 decibels if exposure is sufficiently prolonged. [The
Office] therefore does not require that the claimant show exposure to injurious
noise in excess of 85 decibels as a condition to approval of the claim.”6
ANALYSIS
Appellant filed an occupational disease claim alleging that he sustained a hearing loss
due to noise exposure while working as a forklift driver. The Office denied his claim on the
grounds that he did not establish that he was exposed to hazardous noise during the course of his
federal employment. Appellant worked at the employing establishment as a forklift operator
beginning in 1974. On May 19, 1983, March 13, 1986, April 6, 1987 and March 22, 1998 he
underwent audiograms performed by the employing establishment to monitor any hearing loss.
The May 19, 1983 test specified that it was given as a result of “exposure in noise duties.” The
Office requested that the employing establishment provide detailed information about appellant’s
noise exposure, including copies of noise level surveys for each work location, the sources and
periods of noise exposure and whether he wore ear protection. In response, a supervisor
generally alleged that appellant moved around to many locations but did not enter hazardous
noise areas. The employing establishment did not, as requested, submit any noise level surveys
or provide the specific decibel levels to which he was exposed as a forklift operator from 1974 to
the present.
The Office shares responsibility in the development of the evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
government source.7 The Office failed to obtain information about the duration and level of
appellant’s noise exposure during the course of his federal employment prior to denying his
claim. The Board will remand the case for the Office to obtain the dates and periods of his noise
exposure at the employing establishment, the specific decibel levels to which he was exposed
and whether hearing protection was provided.
4

See Claudia A. Dixon, 47 ECAB 168 (1995).

5

R.E., 59 ECAB ___ (Docket No. 07-1604, issued January 17, 2008); Willie A. Dean, 40 ECAB 1208 (1989).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.8(a)
(October 1990).
7

See R.E., supra note 5.

4

Additionally, regarding the Office’s finding that appellant had not established exposure to
hazardous noise, the Office’s procedure manual provides:
“It is generally accepted that hearing loss may result form prolonged exposure to
noise levels above 85 decibels. Acoustic trauma may, however, result from
decibel levels below 85 decibels if exposure is sufficiently prolonged. [The
Office] therefore does not require that the claimant show exposure to injurious
noise in excess of 85 decibels as a condition to approval of the claim.”8
Consequently, regardless of the specific decibel level of exposure, the Office must
consider whether the employment-related noise exposure was sufficiently prolonged to result in
acoustic trauma.9 Such a question is medical in nature and should be resolved by a Boardcertified otolaryngologist. The Office’s procedure manual directs the Office to refer appellant
for audiological evaluation and otological examination unless a reliable medical report is already
in the record.10 Upon remand, the Office should obtain the pertinent factual evidence, prepare a
statement of accepted facts and refer appellant for an otological and audiological evaluation.
CONCLUSION
The Board finds that the case is not in posture for decision.

8

Supra note 6.

9

Eufrosino T. Torrado, Docket No. 95-1208 (issued February 14, 1997).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter
3.600.8(a)(1) (October 1990).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 18, 2008 and December 31, 2007 are set aside and the case
is remanded for further proceedings consistent with this decision of the Board.
Issued: December 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

